Many of the assignments of error relate to the ruling of the trial court upon the admission of some of the defendants' evidence. Each objection was general, and no ground being specific, and the evidence not being patently illegal, the trial court will not be reversed for overruling said general objections. Circuit Court Rule 33.
The other assignments of error relate to refused charges requested by the plaintiff.
Assignment of error 19 says: "The court erred in refusing to instruct the jury as requested by appellant in refused written charge number one, shown on page 12." We find no charge numbered one on page 12 or any other page, and there being more than one charge on page 12, we cannot tell to which one the assignment relates.
Assignment of error 20 is no better than 19, as it mentions charge No. two on page 21. We find several unnumbered charges on said page and cannot, of course, tell to which one the assignment relates. Same as to assignment 21.
The judgment of the circuit court is affirmed.
Affirmed.
GARDNER, BOULDIN, and FOSTER, JJ., concur.